  Case: 4:20-cv-00278-JAR Doc. #: 29 Filed: 08/27/20 Page: 1 of 2 PageID #: 254




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 ENTERPRISE BANK AND TRUST                         )
                                                   )
                                 Plaintiff,        )
                                                   )
            v.                                     )             Case No. 4:20-cv-00278
                                                   )
 JACKSON C. MAY,                                   )
                                                   )
                                                   )
                                                   )
                                 Defendant.        )

                               MOTION FOR ADDITIONAL PAGES

        Plaintiff Enterprise Bank and Trust (“Enterprise Bank”), request for approval of additional

pages for its Response in Opposition to Defendant Jack C. May’s (“May”) Motion to Dismiss or

Transfer, states as follows:

        1.       Enterprise Bank respectfully asks the Court for an Order allowing it to exceed the

page limit stated in Local Rule 4.01(d) by 10 additional pages (for a total page limit not to exceed

25 pages) in its Response in Opposition to Defendant’s Motion to Dismiss.

        2.       The additional pages are necessary because Enterprise Bank’s Opposition is

effectively an opposition to two motions in that it includes arguments against dismissal and

transfer.

        3.       Further, the legal background of this case includes a myriad of filings across

multiple jurisdictions; the additional page length ensures the Court is adequately advised of this

factual background.

        4.       Enterprise Bank’s request is made in good faith, will not prejudice either party, will

not prolong this matter before the Court and is not made for any improper purpose.
 Case: 4:20-cv-00278-JAR Doc. #: 29 Filed: 08/27/20 Page: 2 of 2 PageID #: 255




       5.      Enterprise Bank conferred with Defendant’s counsel regarding this request;

Defendant’s counsel does not object to this requested extension.

       6.      WHREFORE, Enterprise Bank respectfully requests the Court permit it to file

Suggestions in Opposition to Defendant’s Motion to Dismiss that exceeds the page limit set by

Local Rule 4.01(d) by 10 pages.



Dated: August 27, 2020.

                                                  Respectfully Submitted,
                                                  /s/ Carly D. Duvall
                                                  Nathan A. Orr
                                                  Missouri Bar # 49836
                                                  Peter L. Riggs
                                                  Missouri Bar #57268
                                                  Carly D. Duvall
                                                  Missouri Bar # 61925
                                                  Spencer Fane LLP
                                                  1000 Walnut Street, Suite 1400
                                                  Kansas City, MO 64106
                                                  Telephone: 816-474-8100
                                                  Facsimile: 816-474-3216
                                                  norr@spencerfane.com
                                                  priggs@spencerfane.com
                                                  cduvall@spencerfane.com

                                                  Attorneys for Plaintiff Enterprise Bank & Trust


                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of August, 2020, I electronically filed the foregoing
through the Court’s CM/ECF system which will send notifications to all counsel of record.

                                                  /s/ Carly D. Duvall
                                                  Attorney for Plaintiff Enterprise Bank & Trust




                                                 2
                                                                                        WA 15346637.2
